 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3

 4 Linda Ann Lowman,                                      Case No. 3:16-cv-55-HDM-WGC

 5          Plaintiff
                                                    Order Accepting and Adopting the Report
 6 v.                                                        and Recommendation

 7 Nancy A. Berryhill, Acting Commissioner of
   Social Security,
 8
          Defendant
 9

10

11      On March 21, 2018, Judge Cobb issued a Report and Recommendation. He recommends

12 that this Court grant Lowman’s motion for attorney’s fees, award $14,000 in attorney’s fees

13 under 42 U.S.C. § 406(b), and order Lowman’s counsel to reimburse Lowman $6,442.35 under

14 the Equal Access to Justice Act. The time to object to the Report and Recommendation has

15 expired. The parties have filed no objections.

16      This Court accepts and adopts the Report and Recommendation. Local Rule IB 3-2(b). Thus,

17 Lowman’s motion for attorney’s fees is granted, $14,000 in attorney’s fees is awarded, and

18 Lowman’s counsel must reimburse Lowman $6,442.35.

19      IT IS SO ORDERED.

20      Dated: April 16, 2019

21                                                    _________________________________
                                                      Howard D. McKibben
22                                                    Senior U.S. District Judge

23
